Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 29, 2016

                                      No. 04-16-00413-CV

                    IN THE INTEREST OF D.D. AND D.D., CHILDREN,

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015PA01025
                          The Honorable Lisa Jarrett, Judge Presiding


                                         ORDER
         This is an accelerated appeal from a trial court’s termination order. The State’s brief was
due August 23, 2016. The State has filed a motion to extend time to file its brief, asking for an
additional twenty days. After review, we GRANT the State’s motion and ORDER the State to
file its brief in this court on or before September 12, 2016.


                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of August, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court